84764: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-20643: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84764


Short Caption:NEV. GOLD MINES, LLC VS. STATE, DEP'T OF CONSERVATION & NAT. RES.Court:Supreme Court


Lower Court Case(s):NONEClassification:Original Proceeding - Civil - Mandamus/Prohibition


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerNevada Gold Mines, LLCTodd L. Bice
							(Pisanelli Bice, PLLC)
						Emily Allen-Wiles Buchwald
							(Pisanelli Bice, PLLC)
						Severin A. Carlson
							(Kaempfer Crowell/Reno)
						Alex J. Flangas
							(Kaempfer Crowell/Reno)
						Dustun H. Holmes
							(Pisanelli Bice, PLLC)
						Ellsie E. Lucero
							(Kaempfer Crowell/Las Vegas)
						Jordan T. Smith
							(Pisanelli Bice, PLLC)
						


RespondentAdam SullivanAaron D. Ford
							(Attorney General/Carson City)
						


RespondentNevada State EngineerAaron D. Ford
							(Attorney General/Carson City)
						


RespondentThe Nevada Department of Natural Resources and ConservationAaron D. Ford
							(Attorney General/Carson City)
						





Docket Entries


DateTypeDescriptionPending?Document


05/26/2022Filing FeeFiling fee paid. E-Payment $250.00 from Todd L. Bice.  (SC)


05/26/2022Petition/WritFiled Petition for Writ of Prohibition or Mandamus.  (SC)22-16749




05/26/2022AppendixFiled Appendix to Petition for Writ - Volume I of II.  (SC)22-16750




05/26/2022AppendixFiled Appendix to Petition for Writ - Volume II of II.  (SC)22-16751




06/30/2022Order/DispositionalFiled Order Denying Petition.  "ORDER the petition DENIED."  NNP22-AS/EC/KP22-20643




07/25/2022RemittiturIssued Notice in Lieu of Remittitur. (SC)22-23243




07/25/2022Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed. (SC)



Combined Case View